UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-7275



In Re:   ANDRE GERARD LEWIS,

                                                             Petitioner.



          On Petition for Writ of Mandamus.       (CR-99-314)


Submitted:   October 24, 2002                Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Gerard Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Lewis petitions for a writ of mandamus.                Lewis seeks an

order directing the district court to address certain issues raised

in his 28 U.S.C. § 2255 motion.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.           See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic    remedy    and   should     only     be   used    in    extraordinary

circumstances.      See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                  See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The   relief   sought   by     Lewis    is   not   available    by   way   of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for a writ of mandamus.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 PETITION DENIED




                                       2